Citation Nr: 1442113	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-26 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 17, 2012, and in excess of 50 percent beginning on that date.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran has verified active duty service from February 1964 to November 1968.  The Veteran also served in the reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, that granted service connection for PTSD and assigned a 30 percent rating.  

In an April 2012 rating decision, the RO increased the evaluation for PTSD from 30 to 50 percent disabling, effective February 17, 2012.  Since the rating for PTSD remains less than the maximum available schedular benefit, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks an increased evaluation for PTSD, currently evaluated as 30 percent disabling prior to February 17, 2012, and 50 percent disabling from that date.  

In April 2014, the Veteran submitted a statement and alleged that all of his conditions had increased in severity.  The most recent VA psychiatric examination was conducted in February 2012, and as such, the Board finds that a new examination is necessary to determine the current severity of the PTSD.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order obtain and associate with the record copies of any outstanding VA and private medical records referable to treatment rendered to the Veteran for the PTSD.

2.  The AOJ should then have the Veteran scheduled for a VA examination to determine the current severity of his PTSD.

The claims file and a copy of this remand should be provided to the examiner for review.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



